DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is a computer program per se.
Step 1:
Claim 19 states:
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device:

Examiner submits that the claim is directed to “a computer program product,” which is a computer program or software per se. Software per se does not fall into one of the four statutory categories of invention. Examiner suggests redrafting claim 8 to specifically claim “a non-transitory computer readable medium comprising computer readable instructions” rather than a computer program product. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is reprinted below:
1. An apparatus comprising: 

at least one processing device comprising a processor coupled to a memory; 

wherein the at least one processing device is configured to implement a plurality of virtual computing resources, the plurality of virtual computing resources comprising: 

a first subset of virtual computing resources providing a management network for a partner enablement services framework, the management network being configured to provision and control communication between one or more partner zones associated with one or more partners of the partner enablement services framework and one or more customer service enclaves associated with one or more customers of the partner enablement services framework; 

a second subset of virtual computing resources providing the one or more partner zones, wherein a given partner zone associated with a given partner of the partner enablement services framework is configured to provision one or more partner-controlled services of the given partner to one or more customer environments via the one or more customer services enclaves; 

a third subset of virtual computing resources providing the one or more customer service enclaves, wherein a given customer service enclave associated with a given customer of the partner enablement services framework is configured to activate partner enablement services and the given partner for a given customer environment associated with the given customer to enable provisioning of the one or more partner-controlled services of the given partner from the given partner zone to the given customer environment.

.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chakrabarti (US 2018/0183578), Smith (US 2020/0084202) and Wagner (US 10,742,721) are considered pertinent to applicants claimed limitation but is not taught or rendered obvious by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANGELA NGUYEN/Primary Examiner, Art Unit 2442